DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Examiner notes it appears the applicant has filed an abstract but was filed under the drawings submission and should be separated and filed as an abstract.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor including increased processing precision.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1-20 include reference numerals in parenthesis, examiner suggest the removal of these reference numerals as figure numbers can change.  Appropriate correction is required.
It appears that page one of applicants claims is the last page (page 18) of applicant’s specification. Examiner suggest applicant resubmit their specification to include the final page (page 18) under the specification section.
Regarding claim 13, the claim recites “the coil comprise at least one coil layer, the upper housing part comprises a cylindrical end, each of the coil layers”, however only one coil layer has been claimed. Examiner suggest amending claim language to reflect claiming a single or multiple coil layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisser et al US9267859 (hereinafter “Weisser”)
Regarding claim 1, Weisser discloses a pressure sensor (pressure sensor-1) comprising: a housing (housing-2) including an upper housing part (cover-7) and a lower housing part (base-6), the upper housing part and the lower housing part configured with a chamber (See Fig 2) formed there between; a diaphragm (diaphgram-8) provided between the upper housing part and the lower housing part, and dividing the chamber into an upper chamber and a lower chamber (See Fig 2); a magnetic core (signal transmitter-10) linked to the diaphragm; and an operating spring (resilient element-9) including a top end and a bottom end, the top end supported (suspension-16 formed as a lug-17) against the upper housing part and the bottom end supported against the magnetic core (transmitter-10), wherein at least one of the top end or the bottom end of the operating spring includes an adhesive layer (Col 3 line 24-27, 60-61).
Regarding claim 2, Weisser discloses the diaphragm (diaphragm-8) comprises a support (see fig 2) and a thin film (edge region-14) surrounding the support, the thin film extending from the edge of the support; wherein the magnetic core (transmitter-10) is propped on the support.
Regarding claim 3, Weisser discloses a bearing plate (Fig 2-3) between the magnetic core (transmitter-10) and the support (See Fig 2), the magnetic core propped on the bearing plate.
Regarding claim 8, Weisser discloses the adhesive layers (paragraph 0086) include a second adhesive layer between the bottom end of the operating spring (resilient element-9) and the magnetic core (transmitter-10), the second adhesive layer configured to bond the bottom end of the operating spring to the magnetic core. (Col 3 line 24-27, 60-61)
Regarding claim 9, Weisser discloses the operating spring (element-9) and the magnetic core (transmitter-10) are disposed coaxially to each other. (See Fig 2)
Regarding claim 10, Weisser discloses the upper housing part (cover-7) is connected to the upper portion of the lower housing part (base-6), wherein a third adhesive layer (droplet-19) is provided between the upper housing part and the lower housing part (See fig 4-5, Col 3 line 59- Col 4 line 15).
Regarding claim 15, Weisser discloses the operating spring (element-9) comprises a plurality of helical coil turns (See Fig 4-5), each of the top end and the bottom end of the operating spring comprises at least two closely appressed helical coil turns, the top end and/or the bottom end of the operating spring have closed ends. (Col 3 line 9-58)
Regarding claim 16, Weisser discloses the top end and/or the bottom end of the operating spring (element-9) have closed and ground ends. (Col 3 line 9-58)
Regarding claim 17, Weisser discloses a pressure sensor (pressure sensor-1) comprising: a housing (housing-2) including an upper housing part (cover-7) and a lower housing part (base-
Regarding claim 18, Weisser discloses the diaphragm (diaphragm-8) comprises a support (See fig 2) and a thin film (edge region-14) surrounding the support, the thin film extending from the edge of the support; wherein the magnetic core (transmitter-10) is propped on the support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisser et al US9267859 (hereinafter “Weisser”) in view of Illinois Tool Works KR20180079196 (hereinafter “Illinois”).
Regarding claim 4, Weisser discloses the pressure sensor according to claim 1.
However, Weisser fails to disclose compensating elastic components sandwiched between the lower housing part and the diaphragm. Illinois discloses compensating elastic components (resilient bar-217 and compensating spring-250) sandwiched between the lower housing part and the diaphragm. (See Fig 2C-D, Paragraph 0072)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the compensating elastic components design of Illinois into Weisser for the purpose of creating a more durable connection. The modification would allow for increased flexibility during operational use, which would allow the sensor to be more resilient to decrease potential damage or replacement of parts.
Regarding claim 5, Weisser discloses the pressure sensor according to claim 4.
However, Weisser fails to disclose the compensating elastic components include an elastic rod provided below the support of the diaphragm, the elastic rod being extended from the support and in contact with the bottom of the lower housing part, the elastic rod configured for axial motion along the magnetic core. Illinois discloses the compensating elastic components (resilient bar-217 and compensating spring-250) include an elastic rod (bar-217) provided below the support of the diaphragm (diaphragm-210), the elastic rod being extended from the support and in contact with the bottom of the lower housing part, the elastic rod configured for axial motion along the magnetic core (core-218). (See Figs 2a-d, Paragraphs 0057, 0072-0074)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the compensating elastic components design of Illinois into Weisser for the purpose of creating a more durable connection. The modification would allow for increased 
	Regarding claim 6, Weisser discloses the pressure sensor according to claim 1.
However, Weisser fails to disclose the an adjustment bolt provided at the top of the upper housing part, wherein the top end of the operating spring is supported against the adjustment bolt, the adjustment bolt configured to adjust the magnitude of preset force applied by the operating spring on the magnetic core; and wherein the adhesive layers are configured to bond the operating spring to at least one of the magnetic core and the adjustment bolt. Illinois discloses an adjustment bolt (bolt-243) provided at the top of the upper housing part, wherein the top end of the operating spring (spring-242) is supported against the adjustment bolt, the adjustment bolt configured to adjust the magnitude of preset force applied by the operating spring on the magnetic core; and wherein the adhesive layers are configured to bond the operating spring to at least one of the magnetic core and the adjustment bolt. (Paragraph 0023, 0086-0087)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bolt design of Illinois into Weisser for the purpose of creating a more secure connection and modify the amount of force to decrease potential damage to the device. The modification would allow for controlling the amount of force applied by the spring, which can lead to an increase to repair or replacement cost.
Regarding claim 7, Weisser discloses the pressure sensor according to claim 1.
However, Weisser fails to disclose the adhesive layers include a first adhesive layer provided between the top end of the operating spring and the adjustment bolt, the first adhesive layer configured bond the top end of the operating spring to the adjustment bolt, Illinois discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bolt design of Illinois into Weisser for the purpose of creating a more secure connection and modify the amount of force to decrease potential damage to the device. The modification would allow for controlling the amount of force applied by the spring, which can lead to an increase to repair or replacement cost.
Regarding claim 11, Weisser discloses the pressure sensor according to claim 9.
However, Weisser fails to disclose capacitors and a coil mounted to the upper housing part, the coil working in coordination with the magnetic core to form a variable inductance sensor; wherein the capacitors and the variable inductance sensor form a variable frequency oscillator. Illinois discloses capacitors (capacitors-631 and  632) and a coil (coil-251) mounted to the upper housing part, the coil working in coordination with the magnetic core (core-218) to form a variable inductance sensor; wherein the capacitors and the variable inductance sensor form a variable frequency oscillator. (Fig 7B, Paragraph 0092, 0094-0095)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Illinois into Weisser for the purpose of decreasing the size of the sensor while maintaining a high level of detection accuracy. The modification would allow for sensing at a large distance and decreases wear and tear of the device.
Regarding claim 12, Weisser discloses and a fourth adhesive layer disposed between the support rod and the at least one printed circuit board (board-12). (Col 3 line 59 – Col 4 line 15)

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Illinois into Weisser for the purpose of decreasing the size of the sensor while maintaining a high level of detection accuracy. The modification would allow for sensing at a large distance and decreases wear and tear of the device.
	Regarding claim 13, Weisser discloses the pressure sensor according to claim 11.
	However, Weisser fails to disclose the coil comprises at least one coil layer; the upper housing part comprises a cylindrical end each of the coil layers comprising a plurality of wire turns each of the plurality of wire turns wound circumferentially around the cylindrical end; and a fifth adhesive layer extends axially along the cylindrical end between at least two of the coil layers adjacent each other, or between at least one of the coil layers and the cylindrical end. Illinois discloses the coil (coil-251) comprises at least one coil layer; the upper housing part (case-201) comprises a cylindrical end each of the coil layers comprising a plurality of wire turns (Fig 6a) each of the plurality of wire turns wound circumferentially around the cylindrical end; and a fifth adhesive layer extends axially along the cylindrical end between at least two of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Illinois into Weisser for the purpose of creating a more durable connection. The modification would allow for increased flexibility during operational use, which would allow the sensor to be more resilient to decrease potential damage or replacement of parts.
Regarding claim 14, Weisser discloses the pressure sensor according to claim 13.
	However, Weisser fails to disclose the fifth adhesive layer is provided between the outermost of the coil layers and the coil layer on the inner side thereof, and configured to bond the outermost of the coil layers to the coil layer on the inner side thereof. Illinois discloses the fifth adhesive layer is provided between the outermost of the coil layers and the coil layer on the inner side thereof, and configured to bond the outermost of the coil layers to the coil layer on the inner side thereof. (See Fig 12, Paragraph 0090-0094)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Illinois into Weisser for the purpose of creating a more durable connection. The modification would allow for increased flexibility during operational use, which would allow the sensor to be more resilient to decrease potential damage or replacement of parts.
Regarding claim 19, Weisser discloses the pressure sensor according to claim 18.
However, Weisser fails to disclose compensating elastic components sandwiched between the lower housing part and the diaphragm. Illinois discloses compensating elastic components (resilient bar-217 and compensating spring-250) sandwiched between the lower housing part and the diaphragm. (See Fig 2C-D, Paragraph 0072)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the compensating elastic components design of Illinois into Weisser for the purpose of creating a more durable connection. The modification would allow for increased flexibility during operational use, which would allow the sensor to be more resilient to decrease potential damage or replacement of parts.
Regarding claim 20, Weisser discloses the pressure sensor according to claim 17.
However, Weisser fails to disclose an adjustment bolt at the top of the upper housing part, wherein the top end of the operating spring is supported against the adjustment bolt, the adjustment bolt. Illinois discloses an adjustment bolt (bolt 243) at the top of the upper housing part, wherein the top end of the operating spring (spring-242) is supported against the adjustment bolt, the adjustment bolt. (Paragraph 0023, 0086-0087)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bolt design of Illinois into Weisser for the purpose of creating a more secure connection and modify the amount of force to decrease potential damage to the device. The modification would allow for controlling the amount of force applied by the spring, which can lead to an increase to repair or replacement cost.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855